DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is a method claim that depends from an apparatus claim. It appears that claim 19 should depend from claim 18 and will be considered as such for the purposes of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zellmer et al. (U.S. Publication No. 2016/0270927).
Zellmer et al. discloses a system for orthopedic implant surgery comprising: an implant body (3) made of a solid rigid structure (Paragraph 63); a sensor system (Figure 5)integrated into the implant body, the sensor system comprising of at least a plurality of electrodes (paragraph 63) positioned within the implant body such there is at least one exposed region on the surface of the implant body for each electrode of the plurality of electrodes (Figure 5, paragraph 63); a sensor processing control system communicatively coupled to the sensor system (Paragraph 102), the sensor processing control system configured with instructions that when executed cause the sensor processing control system to collect sensor data from the sensor system and generate adjacency data from the sensor data (paragraph 146); and an implant feedback system that updates state based in part on the adjacency data (Figure 21-23).
Regarding claim 12, the system further comprises an orienting system configured to report the orientation of the implant body corresponding to the adjacency data (paragraph 85)
Regarding claim 15, the implant body is a spinal implant for implantation in a patient (paragraph 63).
Regarding claim 16, the system further comprises, an oriented antenna integrated with the implant body (paragraph 61, it can be construed that the antenna does not move within the implant and thus is oriented or only having one orientation); and an external antenna array comprising antennas with multiple orientations (Paragraph 80); wherein in a orienting function mode, the strength coupling between the oriented antenna and the antenna array determines the relative orientation of the implantable orienting component with respect to the non-implantable orienting component (Paragraph 80, 85, “impedance monitoring can be used in orienting the device after surgical insertion”).
Regrading claim 17, the system further comprises an oriented antenna integrated with the implant body (paragraph 61); and an external antenna array comprising antennas with multiple orientations (Paragraph 80); wherein in a positioning mode, the strength coupling between the oriented antenna and the antenna array determines a position of the oriented antenna (paragraph 80,85).
Regarding claim 18, Zellmer et al. discloses a method for checking implantation of an orthopedic implant comprising: providing an implant body (Figure 5) for surgical placement in a defined body cavity (Figure 2), wherein the implant comprises of a sensor system with sensors distributed on the surface of the implant (Paragraph 63, Figure 5); collecting sensor data from the sensor system (Paragraph 85); converting the sensor data to tissue adjacency data (paragraph 85); and reporting the tissue adjacency data through a feedback interface (Figure 13, using non implantable system and computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zellmer et al. (U.S. Publication No. 2016/0270927).
Zellmer et al. discloses the claimed invention except for an arm attachment that couples to the implant body and is removable. Zellmer et al. does not specifically state that the implant body is a trial implant body, however, an “trial body” is not physically distinct form the implant body and thus it is considered that the implant of Zellmer et al. is configured or capable of being used as a trial. Furthermore, regarding the removable attachment arm, it is noted that Zellmer et al. discusses inserting the implant. It is well known in the art that an implant is inserted using an instrument, either being a forceps type tool or an implant specific type handle. In either form, they can both be considered removable attachment arms. Thus it would have been obvious to one skilled in the art at the time the invention was made to provide the device of Zellmer et al. with an removable attachment arm as such would have been a matter of obvious design choice for handling the implant body. 

Allowable Subject Matter
Claims 4-11, 13, 14, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose the implant body of the current application having being in the form of a trial implant body having a removable attachment arm that houses at least a portion of the sensor processing unit. 
The prior art alone or in combination fails to disclose a second implant body in a system with the trial implant body, the second implant body having a second orienting system that compares the orientation of the second implant body to the orientation corresponding to the adjacency data.
The prior art alone or in combination also fails to disclose the method wherein the sensor system comprises a set of electrodes and a set of pressure sensors on two faces of the implant. Data is collected from the sensor system by measuring impedance across multiple pairs of electrodes and sensing pressure at each of the pressure sensors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775